UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 or o Transition Report Pursuant to Section13 or 15(d) of the SecuritiesExchange Act of 1934 For the transition period from to COMMISSION FILE NUMBER 333-167090 ASIA CARBON INDUSTRIES, INC. (Exact Name of small business issuer as specified in its charter) Maryland 26-2895795 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 110 Wall Street, 11th Floor, New York, New York 10005 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (646) 623-6999 Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of November 19, 2010 the issuer had 50,608,097 outstanding shares of Common Stock. Table of Contents TABLE OF CONTENTS Page PARTI Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T Controls and Procedures 12 PARTII Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. (Removed and Reserved) 13 Item 5. Other Information 13 Item 6. Exhibits 13 Table of Contents PART I ITEM 1. FINANCIAL STATEMENTS ASIA CARBON INDUSTRIES INC AND SUBSIDIARIES INDEX TO FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 F-1 Condensed Consolidated Statements of Income and Comprehensive Income Three and Nine Months ended September 30, 2010 and 2009 (Unaudited) F-2 Consolidated Statements of Stockholders’ Equity Nine Months ended September 30, 2010 (Unaudited) and Year ended December 31, 2009 F-3 Condensed Consolidated Statements of Cash Flows Nine Months ended September 30, 2010 and 2009 (Unaudited) F-4 Notes to Condensed Consolidated Financial Statements (Unaudited) F-5 - F-14 3 Table of Contents ASIA CARBON INDUSTRIES INC AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $69,326 and $36,840,as of September 30, 2010 and December 31, 2009, respectively Inventories Prepaid expenses Total Current Assets Property and Equipment, Net Other Assets: Xigu loan receivable Land use rights, net of amortization Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Short term debt $ $ Accounts payable and accrued liabilities Due to shareholder - Total Current Liabilities TOTAL LIABILITIES Commitments and Contingencies Stockholders' Equity: Series A Convertible Preferred Stock, $0.001 par value, 5,000,000 authorized, none issued and outstanding - - Blank Check Preferred Stock, $0.001 par value, 5,000,000 authorized, none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 authorized, 50,608,077 and 36,239,494 issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Stock to be issued - Statutory reserves Retained earnings Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F-1 Table of Contents ASIA CARBON INDUSTRIES INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Net Sales $ Cost of Sales Gross Profit Operating Expenses: Depreciation Bad debts ) ) Selling Professional fees - - Other Total Income From Operations Interest expense Income Before Provision for Income Tax Provision for income tax Net Income $ Comprehensive Income: Net Income $ Other comprehensive income (loss) ) Comprehensive Income $ Net Income Per Share - Basic and Diluted $ Weighted Average Shares Outstanding - Basic and Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. F-2 Table of Contents ASIA CARBON INDUSTRIES INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY NINE MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) AND YEAR ENDED DECEMBER 31, 2009 Preferred Stock Common Stock Stock to be Additional Paid-In Statutory Retained Accumulated Other Comprehensive Shares Amount Shares Amount Issued Capital Reserves Earnings Income Total Balance - December 31, 2008 - $
